Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of June 5,
2013 by and between First Independene Corp., a Florida corporation, and all
predecessors thereof (the “Company”), and the investors identified on the
signature pages hereto (each, an “Investor” and collectively, the “Investors”).
 
RECITALS:
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to each Investor, and each
Investor, severally and not jointly, desires to purchase from the Company,
shares of the Company’s Common Stock, as more fully described in this Agreement.
 
WHEREAS, the aggregate proceeds of the sale of the shares of the Company’s
Common Stock shall be held in escrow, pending closing of the purchase and sale
of the shares of the Company’s Common Stock, pursuant to the terms of the Escrow
Agreement, dated April 25, 2013 (the “Escrow Agreement”), among the Company, a
representative of the Investors and Ofsink, LLC, as the escrow agent (the
“Escrow Agent”)
 
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1.           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory or self regulatory authority (federal,
state, county, local or foreign), stock market, stock exchange or trading
facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
 “Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
 
 

--------------------------------------------------------------------------------

 
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.
 
“Closing Date” means the Trading Day on which all of the conditions set forth in
Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties may
agree.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
“Company Entities” means the Company, The CodeSmart Group, Inc., a Nevada
corporation (“CodeSmart”), American Coding Quality Association, LLC, a Delaware
limited liability company (“ACQA”) and all existing Subsidiaries of any such
entities and any other entities which hereafter become Subsidiaries of any such
entities.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Escrow Agreement” shall mean or relate to a formal escrow agreement to be
entered into among the parties as necessary to close the transaction and
otherwise ensure that the Company receives the Investment Amount and the
Investors receive the Shares.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing Company Entities” means the Company, CodeSmart, ACQA and their
respective Subsidiaries.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(j).
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“Investor Party” has the meaning set forth in Section 4.5.
 
 
2

--------------------------------------------------------------------------------

 
 
“Lien” means any lien, charge, encumbrance, security interest, pre-emptive
right, right of first refusal, right of participation or any other restrictions
of any kind.
 
“Losses” means any loss, liability, obligation, claim, contingency, damage, cost
or expense, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation related thereto.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Per Share Purchase Price” means $3.00.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in Section 4.4 hereinand covering the resale by the Investors of the
Shares.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“SEC Reports” means reports required to be filed by it under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock being offered and sold to the
Investors by the Company hereunder.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
 
3

--------------------------------------------------------------------------------

 
 
 “Subsidiary” of any Person means any “significant subsidiary” as defined in
Rule 1-02(w) of the Regulation S-X promulgated by the Commission under the
Exchange Act of such Person.  The term “Subsidiaries” shall be deemed to include
CodeSmart, 68.06% of which total outstanding capital is owned by the Company and
ACQA, 100% of which membership interests are owned by the Company and their
respective subsidiaries.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market
or the New York Stock Exchange (or any successors to any of the foregoing)
 
“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1.           Closing.  The closings of the purchase and sale of the Shares for
an Investor’s Investment Amount (each, a “Closing”) shall take place as soon as
practicable following the satisfaction of the conditions to the Closing set
forth herein (or such later date as is mutually agreed to by the Company and the
Investor(s)).  There may be multiple Closings (the date of any such Closing is
hereinafter referred to as a “Closing Date”). Each Closing shall take place at
the offices of Ofsink, LLC, 900 Third Avenue, 5th Floor, New York, NY 10022 on
the Closing Date or at such other location or time as the parties may agree.
 
2.2.           Closing Deliveries.  (a)  At the Closing, the Company shall
deliver or cause to be delivered to each Investor the following (the “Company
Deliverables”):
 
(i)           a single certificate representing that number of aggregate Shares
to be issued and sold at Closing to such Investor, determined under Section
2.1(a), registered in the name of such Investor; and
 
(ii)          this Agreement, duly executed by each party thereto.
 
(b)           At the Closing, each Investor shall deliver or cause to be
delivered the following to the Company (collectively, the “Investors
Deliverables”):
 
(i)           this Agreement, duly executed by each party thereto; and
 
(ii)          the Investment Amount in United States dollars and in immediately
available funds, by wire transfer to an account designated for such purpose by
the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
2.3.          Escrow Arrangements; Form of Payment.  Upon execution hereof by
the Investors and pending the Closing, the Investment Amount shall be deposited
in a non-interest bearing escrow account with the Escrow Agent, pursuant to the
terms of the Escrow Agreement.  Subject to the satisfaction of the terms and
conditions of this Agreement, on the Closing Date, (i) the Escrow Agent shall
deliver to the Company in accordance with the terms of the Escrow Agreement the
Investment Amount for the Shares to be issued and sold to the Investor(s) on
such Closing Date, and (ii) the Company shall, as soon thereafter as is
practicable, deliver to the Investor(s), the Shares, duly issued by the Company.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
3.1.           Representations and Warranties of the Existing Company
Entities.  The Company and CodeSmart hereby jointly and severally make the
following representations and warranties to each Investor:
 
(a)           Subsidiaries.  Except as disclosed on Schedule 3.1 (a) none of the
Existing Company Entities have any direct or indirect Subsidiaries.  Except as
disclosed in Schedule 3.1(a), (i) the Company owns, directly or indirectly, all
of the capital stock of each other Existing Company Entity, and each other
Existing Company Entity owns, directly or indirectly, all of the capital stock
of its respective Subsidiaries, in each case free and clear of any and all
Liens, and (ii) all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of any
and all Liens.
 
(b)           Organization and Qualification.  Each Existing Company Entity is
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
respective properties and assets and to carry on its respective business as
currently conducted.  No Existing Company Entity is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each Existing Company Entity is duly
qualified to conduct its respective businesses and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(c)           Authorization; Enforcement.  Each Existing Company Entity which is
or is to become party to any Transaction Document has the requisite corporate
and other power and authority to enter into and to consummate the transactions
contemplated by each such Transaction Document to which it is a party and
otherwise to carry out its obligations thereunder.  The execution and delivery
of the Transaction Documents, by each Existing Company Entity to be party
thereto and the consummation by each of them of the transactions contemplated
thereby have been duly authorized by all necessary action on the part of such
Existing Company Entity, and no further action is required by any of them in
connection with such authorization.  Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company, each other Existing
Company Entity required to execute the same and each Subsidiary (to the extent
any of them is a party thereto) and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company, such
Existing Company Entity and such Subsidiary, enforceable against each in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, and each other Existing Company Entity and
Subsidiary (to the extent a party thereto) and the consummation by the Company,
and such other Existing Company Entities and Subsidiaries, of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s, such Existing Company Entity’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing an Existing Company Entity or
Subsidiary debt or otherwise) or other understanding to which any Existing
Company Entity or any Subsidiary is a party or by which any property or asset of
the Company or any Subsidiary is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including United States federal and state securities
laws and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  No Existing Company Entity is
required to obtain any consent, waiver, authorization, approval or order of,
give any notice to, or make any filing or registration with, any federal,
provincial, state, local or other governmental authority or any other Person in
connection with the execution, delivery and performance by the Company and each
Subsidiary to the extent a party thereto of the Transaction Documents, other
than (i) filings required by state securities laws, (ii) the filing of a Notice
of Sale of Securities on Form D with the Commission under Regulation D of the
Securities Act, (iii) the filings required in accordance with Section 4.4, (iv)
filings, consents and approvals required by the rules and regulations of the
applicable Trading Market and (v) those that have been made or obtained prior to
the date of this Agreement.
 
(f)           Issuance of the Shares.  The Shares have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of any and
all Liens.  The Company has reserved from its duly authorized capital stock the
shares of Common Stock issuable pursuant to this Agreement in order to issue the
Shares.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           Capitalization.  The number of shares of all authorized, issued
and outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans is
specified in Schedule 3.1(g).  No securities of any Existing Company Entity are
entitled to preemptive or similar rights, and no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as set forth on Schedule 3.1(g), there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock.  The issue and sale of the Shares
hereunder will not, immediately or with the passage of time, obligate the
Company or any Subsidiary to issue shares of Common Stock or other securities to
any Person (other than the Investors) and will not result in a right of any
holder of Company or Subsidiary securities to adjust the exercise, conversion,
exchange or reset price under such securities.
 
(h)           Since the date of latest audited financial statements included in
the Company’s SEC Reports ande except as set forth on Schedule 3.1(h)
(collectively, “Dislcosure Materials”),there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect.  The Company does not have pending before the
Commission any request for confidential treatment of information.
 
(i)             Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) except as specifically disclosed in the SEC
Reports, could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  No Existing Company Entity, nor any director or officer thereof (in his
or her capacity as such), is or has been the subject of any Action involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty, except as specifically disclosed in the SEC
Reports. There has not been, and to the knowledge of the Existing Company
Entities, there is not any pending investigation by or before the Commission or
any other court, arbitrator, governmental or administrative agency, regulatory
or self regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility involving any Existing Company Entity
or any of their respective current or former directors or officers (in his or
her capacity as such).  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act.
 
(j)             Patents and Trademarks.  Schedule 3.1(j) sets forth all of the
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that the Existing
Company Entities own or have the rights to use (collectively, the “Intellectual
Property Rights”).  The Intellectual Property Rights constitute all of the
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary
for use by the Existing Company Entities in connection with their respective
businesses as described in the SEC Reports. No Existing Company Entity has
received a written or oral notice that the Intellectual Property Rights used by
any of them violates or infringes upon the rights of any Person.  Except as set
forth in Schedule 3.1(p), all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.  To the knowledge of the Existing Company
Entities, no former or current employee, no former or current consultant, and no
third-party joint developer of any Existing Company Entity has any Intellectual
Property Rights made, developed, conceived, created or written by the aforesaid
employee, consultant or third-party joint developer during the period of his or
her retention by, or joint venture with, such Existing Company Entity which can
be asserted against any Existing Company Entity. The Intellectual Property
Rights and the owner thereof or agreement through which they are licensed to any
of the Existing Company are set forth on Schedule 3.1(j). The Existing Company
Entities will take such action as may be required, including making
and maintaining the filings set forth in Schedule 3.1(j) for CodeSmart or the
Company to become the registered owner (in its current name) of all such
Intellectual Property Rights.    
 
 
7

--------------------------------------------------------------------------------

 
 
(k)            Certain Fees.  Except as described in Schedule 3.1(l), no
brokerage or finder’s fees or commissions are or will be payable by any Existing
Company Entity to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.  The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
 
(l)            Investment Company.  The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(m)          Disclosure.  Neither any Existing Company Entity nor any Person
acting on its behalf has provided any Investor or its respective agents or
counsel with any information that any Existing Company Entity believes
constitutes material, non-public information concerning the Company, the
Subsidiaries or their respective businesses, except insofar as the existence and
terms of the proposed transactions contemplated hereunder may constitute such
information. Each of the Existing Company Entities understands and confirms that
the Investors will rely on the foregoing representations and covenants in
effecting transactions in securities of the Existing Company Entities.  All
disclosure provided to the Investors regarding the Existing Company Entities and
their respective businesses and the transactions contemplated hereby, furnished
by or on behalf of the Existing Company Entities (including their respective
representations and warranties set forth in this Agreement) are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. Each Investor
acknowledges and agrees that the Existing Company Entities make no
representations or warranties with respect to their respective businesses or the
transactions contemplated hereby other than those specifically set forth in this
Section 3.1 and each of the Investors have relied solely on those
representations and review of the SEC Reports in making its  investment
decision.
 
 
8

--------------------------------------------------------------------------------

 
 
3.2.           Representations and Warranties of the Investors.  Each Investor
hereby, for itself and for no other Investor, represents and warrants to the
Company as follows:
 
(a)           Organization; Authority.  Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations thereunder. The execution, delivery and performance by such
Investor of the transactions contemplated by this Agreement has been duly
authorized by all necessary corporate or, if such Investor is not a corporation,
such partnership, limited liability company or other applicable like action, on
the part of such Investor.  Each of this Agreement and other Transaction
Documents has been duly executed by such Investor, and when delivered by such
Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Investor, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
(b)           Investment Intent.  Such Investor is acquiring the Shares as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Shares or any part thereof, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws.  Subject to the immediately preceding sentence,
nothing contained herein shall be deemed a representation or warranty by such
Investor to hold the Shares for any period of time.  Such Investor is acquiring
the Shares hereunder in the ordinary course of its business. Such Investor does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Shares.
 
(c)           Investor Status.  At the time such Investor was offered the
Shares, it was, and at the date hereof and the time of sale it is, an
“accredited investor” as defined in Rule 501(a) under the Securities Act.  Such
Investor is not a registered broker-dealer under Section 15 of the Exchange Act.
Each Investor has such sophistication, knowledge and skill to be able to fully
evaluate the risks of investing in the Company.
 
(d)           General Solicitation.  Such Investor is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(e)           Access to Information.  Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)           Certain Trading Activities.  Such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that such
Investor was first contacted by the Company or the placement agent regarding an
investment in the Company and (2) the 30th day prior to the date of this
Agreement.  Such Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed.
 
(g)           Independent Investment Decision.  Such Investor has independently
evaluated the merits of its decision to purchase the Shares pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision.  Such Investor has not relied on the business or legal advice of the
Company or any of its agents, counsel or Affiliates in making its investment
decision hereunder, and confirms that none of such Persons has made any
representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.
 
The Company Entities acknowledge and agree that no Investor has made or makes
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1.           (a)          Shares may only be disposed of in compliance with
state and federal securities laws.  In connection with any transfer of the
Shares other than pursuant to an effective registration statement, to the
Company, to an Affiliate of an Investor or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act.
 
(b)           Certificates evidencing the Shares will contain the following
legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  NOTWITHSTANDING THE FOREGOING, THESE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.
 
 
10

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, such Investor may
transfer pledged or secured Shares to the pledgees or secured parties.  Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgors
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge.  No notice shall be required of such
pledge.  At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares,
including the preparation and filing of any required prospectus supplement under
Rule 424(b) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.  Any Shares subject to a pledge or security interest as contemplated
by this Section 4.1(b) shall continue to bear the legend set forth in this
Section 4.1(b) and be subject to the restrictions on transfer set forth in
Section 4.1(a).
 
4.2.           Furnishing of Information.  As long as any Investor owns the
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as any Investor owns Securities, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Securities under Rule
144.  The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell the Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.
 
4.3.           Integration.  The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investors, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Securities to the Investors.
 
 
11

--------------------------------------------------------------------------------

 
 
4.4.           Piggy-back Registrations. Investors shall have the following
rights with respect to filing Registration Statements with the Commission for
the resale of the Shares:
 
(a)           If at any time when there is not an effective Registration
Statement providing for the resale of all of the Shares, the Company shall
determine to prepare and file with the Commission a Registration Statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities (other than for an underwritten
offering or on Form S-4 or Form S-8, each as promulgated under the 1933 Act, or
their then equivalents), the Company shall send to Investors written notice of
such determination.  If within thirty (30) days after receipt of such notice, or
within such shorter period of time as may be specified by the Cinoabt in such
written notice as may be necessary for the Company to comply with its
obligations with respect to the timing of the filing of such Registration
Statement, any such Investor shall so request in writing, (which request shall
specify the Shares intended to be registered), the Company will use commercially
reasonable efforts to cause the registration under the 1933 Act of all Shares
which the Company has been so requested to register by the Investors (the
“Piggy-Back Registration”).
 
(b)           If, for any reason, the Commission requires that the number of
Shares to be registered for resale pursuant to the Registration Statement in
connection with any Registration Statement, be reduced, such reduction (the “Cut
Back Shares”) shall be allocated pro rata among the holders whose shares have
been included in such Registration Statement until the reduction required by the
Commission is effected
 
(c)           All expenses incurred by the Company in complying with Section
4.4, including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the FINRA, transfer taxes, and fees of transfer agents and
registrars, are called “Registration Expenses.” The Company will pay all
Registration Expenses in connection with any registration statement described
under this Section 4.4.
 
4.5.           Indemnification of Investors.  In addition to the indemnity
provided in the Registration Rights Agreement, the Company Entities will jointly
and severally, indemnify and hold the Investors and their directors, officers,
shareholders, members, partners, employees and agents (each, an “Investor
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs, disbursements and expenses, including all
judgments, arbitral awards, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Investor Party may suffer or incur as a result of or relating to
any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by any Company Entities in any Transaction
Document.  In addition to the indemnity contained herein, the Company Entities
will jointly and severally, reimburse each Investor Party for its reasonable
legal and other expenses (including the cost of any investigation, preparation
and travel in connection therewith) incurred in connection therewith, as such
expenses are incurred.
 
 
12

--------------------------------------------------------------------------------

 
 
4.6.           Non-Public Information.  The Company covenants and agrees that
neither it, any Company Entity nor any other Person acting on its or their
behalf will provide any Investor or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Investor shall have executed a written agreement regarding
the confidentiality and use of such information.  The Company understands and
confirms that each Investor shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 
4.7.           Listing of Securities.  The Company agrees (i) if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application the Securities, and will take such other action as
is necessary or desirable to cause the Securities to be listed on such other
Trading Market as promptly as possible, and (ii) the Company will take all
action reasonably necessary to continue the listing and trading of its Common
Stock on a Trading Market and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.
 
4.8.           Use of Proceeds.  The Company will use the net proceeds from the
sale of the Shares hereunder for working capital purposes and not for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables and accrued expenses in the ordinary course of the Company’s business),
or to redeem any Common Stock or Common Stock Equivalents.
 
4.9.           Further Assurances.  The Company will, and will cause all of the
Company Entities and their management to, use their best efforts to satisfy all
of the closing conditions under Section 5.1, and will not take any action which
could frustrate or delay the satisfaction of such conditions.  In addition,
either prior to or following the Closing, each Existing Company Entity signatory
hereto will, and will cause each other Company Entity and its management to,
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.
 
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1.           Conditions Precedent to the Obligations of the Investors to
Purchase Shares.  The obligation of each Investor to acquire Shares at the
Closing is subject to the satisfaction or waiver by such Investor, at or before
the Closing, of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Existing Company Entities contained herein shall be true and
correct in all material respects as of the date when made and as of the Closing
as though made on and as of such date;
 
(b)           Performance.  The Existing Company Entities shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing;
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect or a material adverse change with respect to
the Subsidiaries;
 
(e)           Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a); and
 
(f)           Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.4.
 
5.2.           Conditions Precedent to the Obligations of the Company to Sell
Shares
 
.  The obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of each Investor contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;
 
(b)           Performance.  Each Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Investor at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Investors Deliverables.  Each Investor shall have delivered its
Investors Deliverables in accordance with Section 2.2(b); and
 
(f)           Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.4.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 6.
MISCELLANEOUS
 
6.1.           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
6.2.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 6:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 6:30 p.m. (New York City time) on any Trading Day, or (c) upon
actual receipt by the party to whom such notice is required to be given, if sent
by any means other than facsimile transmission.  The address for such notices
and communications shall be as follows:
 
 
If to the Company:
c/o The CodeSmart Group, Inc.
103 Waters Edge
Congers, NY 10920
Attn: Mr. Ira Shapiro





 
With a copy to:
Ofsink, LLC

 
 
900 Third Avenue, 5th Floor

 
 
New York, New York 10022

 
 
Facsimile:  646-224-9844

 
 
Attn.:  Darren L. Ofsink, Esq.



 
If to an Investor:
To the address set forth under such Investor’s name on the signature pages
hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.3.           Amendments; Waivers; No Additional Consideration.  No provision
of this Agreement may be waived or amended except in a written instrument signed
by the Company and the Investors holding a majority of the Shares. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.  No
consideration shall be offered or paid to any Investor to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Investors who then hold Shares.  The
Company shall pay for any fees, including reasonable attorney’s fees for one
counsel representing the Investors, incurred by the Investors in connection with
any amendment to a Transaction Document.
 
 
15

--------------------------------------------------------------------------------

 
 
6.4.           Termination. This Agreement may be terminated prior to Closing:
 
(a)           by written agreement of the Investors holding a majority of the
Shares to be issued at Closing pursuant to the terms hereof and the Company; and
 
(b)           by an Investor (as to itself but no other Investor) upon written
notice to the Company, if the Closing shall not have taken place by 6:30 p.m.
Eastern time on the Closing Date; provided, that the right to terminate this
Agreement under this Section 6.4(b) shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.
 
In the event of a termination pursuant to Section 6.4(a) upon delivery of a
joint written notice from the Company and the Investors to the Escrow Agent or
in the event of a termination pursuant to Section 6.4(b) upon delivery of
written notice by an Investor to the Escrow Agent, such Investor shall have the
right to a return of up to its entire Investment Amount deposited with the
Escrow Agent pursuant to Section 2.3 without interest or deduction.  The Company
covenants and agrees to cooperate with such Investor in obtaining the return of
its Investment Amount, and shall not communicate any instructions to the
contrary to the Escrow Agent. In the event of a termination pursuant to this
Section, the Company shall promptly notify all non-terminating Investors. Upon a
termination in accordance with this Section 6.4, the Company and the terminating
Investor(s) shall not have any further obligation or liability (including as
arising from such termination) to the other and no Investor will have any
liability to any other Investor under the Transaction Documents as a result
therefrom.
 
6.5.           Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any
party.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.
 
6.6.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors.  Any Investor may
assign any or all of its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
hereof that apply to the “Investors.”  Notwithstanding anything to the contrary
herein, for the avoidance of doubt, each Investor may freely transfer any Shares
to any Person (including its Affiliates or any investment fund sponsored or
advised by such Investor) without the consent of any of the Existing Company
Entities or any other Investor.
 
6.7.           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.5 (as to each
Investor Party).
 
 
16

--------------------------------------------------------------------------------

 
 
6.8.           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.  If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
6.9.           Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Shares.
 
6.10.         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.11.         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12.         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
 
17

--------------------------------------------------------------------------------

 
 
6.13.         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.  If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
6.14.         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
6.15.         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.16.         Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.
 
 
18

--------------------------------------------------------------------------------

 
 
6.17.         Limitation of Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
date first written above.
 

  FIRST INDEPENDENCE CORP.           By:        
Name: Ira Shapiro
     
Title: Chairman of the Board,
     
  President and Chief Executive Officer
 

 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as the
date set forth above.
 

 
NAME OF INVESTOR
         
By:
       
Name:
     
Title:
         
Investment Amount:  $
         
Tax ID No.:
         
ADDRESS FOR NOTICE
         
Attention:
         
Tel:
             
Fax:
             
Email:
           
DELIVERY INSTRUCTIONS
   
(if different from above)
         
c/o:
             
Street:
             
City/State/Zip:
         
Attention:
         
Tel:
   

 
 
21

--------------------------------------------------------------------------------

 
 
Schedule 3.1(a)
 
Subsidiaries
 
The Company owns 68.06% of the total outstanding shares of The CodeSmart Group,
Inc., and 100% of the total outstanding membership interests of American Coding
Quality Association, LLC.
 
 
22

--------------------------------------------------------------------------------

 
 
Schedule 3.1(g)
 
Capitalization
 
As of the date of this Agreement, the Company has 6,231,250 shares of Common
Stock issued and outstanding and 1 share of Series A Convertible Preferred
Stock, par value, $.0001 per share issued and outstanding.
 
The Company’s shareholders have approved to effectuate a 2-for-1 forward split
of the Company’s Common Stock, which will be effective on June 15, 2013.
 
 
23

--------------------------------------------------------------------------------

 


Schedule 3.1 (j)
 
Intellectual Property Rights
 
As of the date of this Agreement, The CodeSmart Group, Inc. owns the trademark
“CodeSmartTM.”

 
In addition, CodeSmart grants permission to various universities and colleges to
use the ICD-10 training program. Pursuant to a license agreement with the
Florida International Universities (“FIU”), CodeSmart grants FIU permission to
use the content of the ICD-10 coding program on FIU’s online courses, and FIU is
responsible to provide course development and management on the CodeSmart online
courses and remit the course fees to CodeSmart. FIU has completed the on-line
course development and the courses are open to the students. CodeSmart also
entered into an agreement with the University of Central Florida (the “UCF”),
whereby CodeSmart granted a license to use the ICD-10 training curriculums to
the UCF and the UCF provides the platform of online courses for the ICD-10
programs.
 
 
24

--------------------------------------------------------------------------------